     Case 2:20-cv-00361 Document 24 Filed 10/29/20 Page 1 of 3 PageID #: 96




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

GARRETT GEORGE and
ASHLEY GEORGE,

               Plaintiffs and
               Counterclaim Defendants,

v.                                                         Civil Action No.: 2:20-cv-00361

EVERGREEN BANK GROUP
d/b/a FREEDOM ROAD FINANCIAL,

               Defendant and
               Counterclaimant.

                                STIPULATION OF DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Counterclaimant

Evergreen Bank Group (“Evergreen”) submits this Stipulation of Dismissal for the dismissal of

its counterclaim asserted against Plaintiff, Ashley George, with prejudice and without costs or

attorney fees. For clarity, Evergreen’s Counterclaim against Garrett George remains active and is

not subject to this Stipulation of Dismissal.

       Additionally, Plaintiff, Ashley George, submits to this Stipulation of Dismissal for the

dismissal of all her claims in this action against Evergreen, with prejudice and without costs or

attorney fees. For clarity, Plaintiff Garrett George’s claims against Evergreen remain active and

are not subject to this Stipulation of Dismissal.

                                                PRAYER

       Evergreen and Plaintiff, Ashley George, respectfully request that (1) Evergreen’s

counterclaim as to and only as to Ashley George is dismissed with prejudice and without costs or

attorney fees, (2) that Ashley George’s claims in this action be dismissed, with prejudice and
    Case 2:20-cv-00361 Document 24 Filed 10/29/20 Page 2 of 3 PageID #: 97




without costs or attorney fees, and (3) that the Court enter the attached Order of Dismissal

enclosed herewith as Exhibit A.



                                                  Submitted and agreed to by:

                                                  /s/ Alex J. Zurbuch
                                                  Jared M. Tully (WVSB #9444)
                                                  Alex J. Zurbuch (WVSB #12838)
                                                  Frost Brown Todd LLC
                                                  United Bank Building, Suite 1100
                                                  500 Virginia Street East
                                                  Charleston, WV 25301
                                                  jtully@fbtlaw.com
                                                  azurbuch@fbtlaw.com

                                                  Counsel for Evergreen Bank Group
                                                  d/b/a Freedom Road Financial

                                                  /s/ Megan A. Patrick
                                                  Benjamin M. Sheridan (WVSB #11296)
                                                  Megan A. Patrick (WVSB #12592)
                                                  Klein & Sheridan, LC
                                                  3566 Teays Valley Road
                                                  Hurricane, WV 25526
                                                  mpatrick@kswvlaw.com

                                                  Counsel for Plaintiffs




                                            -2-
      Case 2:20-cv-00361 Document 24 Filed 10/29/20 Page 3 of 3 PageID #: 98




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

GARRETT GEORGE and
ASHLEY GEORGE,

                  Plaintiffs and
                  Counterclaim Defendants,

v.                                                         Civil Action No.: 2:20-cv-00361

EVERGREEN BANK GROUP
d/b/a FREEDOM ROAD FINANCIAL,

                  Defendant and
                  Counterclaimant.

                                   CERTIFICATE OF SERVICE

         I, Alex J. Zurbuch, do hereby certify that on this 29th day of October, 2020, I

electronically filed the foregoing Stipulation of Dismissal with the Clerk of the Court using the

CM/ECF system.


                                                           /s/ Alex J. Zurbuch
                                                           Alex J. Zurbuch




0142439.0733508 4841-1379-0928v1
